



EXECUTION VERSION
AMENDMENT
AMENDMENT, dated as of February 21, 2018 (this “Amendment”), to the Credit
Agreement, dated as of March 19, 2014 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended hereby, the “Amended Credit
Agreement”), among MALLINCKRODT PLC, a public limited company incorporated in
Ireland with registered number 522227 (the “Parent”), MALLINCKRODT INTERNATIONAL
FINANCE S.A., a public limited liability company (société anonyme) incorporated
under the laws of the Grand Duchy of Luxembourg (“Luxembourg”), having its
registered office at 124, boulevard de la Pétrusse, L-2330 Luxembourg, and
registered with the Luxembourg Trade and Companies Register (R.C.S. Luxembourg)
under number B 172.865 (the “Lux Borrower”), MALLINCKRODT CB LLC, a Delaware
limited liability company (the “Co-Borrower”), the LENDERS party thereto from
time to time, and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders.
W I T N E S S E T H:
WHEREAS, the Parent, the Lux Borrower, the Co-Borrower and the Additional
Borrowers (together with the Lux Borrower and the Co-Borrower, the “Borrowers”)
have requested, and the Revolving Facility Lenders party hereto and the
Administrative Agent have agreed to make, certain amendments to Section 6.12 of
the Credit Agreement as set forth herein in accordance with the terms of Section
9.08(b)(y) of the Credit Agreement and subject to the terms and conditions set
forth herein;
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I

Defined Terms
Terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement unless otherwise defined herein.
ARTICLE II    

Amendments
Subject to the occurrence of the Amendment Effective Date (as defined below),
Section 6.12 of the Credit Agreement is hereby amended by inserting the
following text directly after the chart contained therein:
“Notwithstanding anything to the contrary in this Agreement or in any
classification under GAAP as discontinued operations of any Person, business,
assets or operations in respect of which a definitive agreement for the
Disposition thereof has been entered into,




Americas 92524946
 
 




--------------------------------------------------------------------------------




solely for purposes of this Section 6.12 and the calculation of the Total Net
Leverage Ratio set forth herein, no pro forma effect shall be given to any such
discontinued operations (and the Net Income, Consolidated Net Income and/or
Adjusted Consolidated EBITDA attributable to any such Person, business, assets
or operations shall not be excluded for any purposes hereunder) until such
Disposition shall have been consummated. Additionally, solely with respect to
the specialty generics business of the Parent and its Subsidiaries (or any
portion thereof or any related assets), notwithstanding anything to the contrary
in this Agreement or in any classification under GAAP as discontinued operations
of such business (or such portion thereof or such related assets), solely for
purposes of this Section 6.12 and the calculation of the Total Net Leverage
Ratio set forth herein, no pro forma effect shall be given to any such
discontinued operations (and the Net Income, Consolidated Net Income and/or
Adjusted Consolidated EBITDA attributable to such business (or such portion
thereof or such related assets) shall not be excluded for any purposes hereunder
by reason of having been classified as discontinued operations) until a
Disposition of such business (or such portion thereof or such related assets)
shall have been consummated.”
ARTICLE III    

Conditions to Effectiveness
This Amendment shall become effective on the date (the “Amendment Effective
Date”) on which the Administrative Agent (or its counsel) shall have received
from the Parent, each Borrower and Revolving Facility Lenders constituting the
Required Revolving Facility Lenders (x) a counterpart of this Amendment signed
on behalf of such party or (y) written evidence reasonably satisfactory to the
Administrative Agent (which may include delivery of a signed signature page of
this Amendment by facsimile or other means of electronic transmission (e.g.,
“pdf”)) that such party has signed a counterpart of this Amendment.
ARTICLE IV    

Representations and Warranties
After giving effect to the amendments contained herein, on the Amendment
Effective Date, the Parent and each of the Borrowers hereby represents and
warrants that: (a) the execution, delivery and performance by the Parent or such
Borrower (as applicable) of this Amendment has been duly authorized by all
corporate, stockholder, partnership, limited liability company or other
organizational action required to be obtained by the Parent or such Borrower (as
applicable), (b) this Amendment has been executed and delivered by the Parent
and such Borrower (as applicable) and constitutes the legal, valid and binding
obligations of the Parent and such Borrower (as applicable) enforceable against
it in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing, (iv)
the need for filings and registrations necessary to


-2-
Americas 92524946
 
 




--------------------------------------------------------------------------------




perfect the Liens on the Collateral granted by the Parent or such Borrower (as
applicable) in favor of the Collateral Agent, and (v) the effect of any
Requirements of Law as they relate to pledges of Equity Interests in
Subsidiaries organized outside of the United States (other than pledges made
under the laws of the jurisdiction of formation of the issuer of such Equity
Interests), and (c) no Event of Default or Default shall have occurred and be
continuing.
ARTICLE V    

Miscellaneous
Section 5.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Loan Parties that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as expressly waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms. This Amendment shall constitute
a Loan Document for all purposes of the Amended Credit Agreement and the other
Loan Documents.
Section 5.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 5.3.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 5.4.    Effect of Amendment. On and after the Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Amended Credit Agreement.
[Remainder of this page intentionally left blank]






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
MALLINCKRODT PLC
By:     /s/ John Einwalter    
Name: John Einwalter
Title: Vice President & Treasurer
MALLINCKRODT INTERNATIONAL
FINANCE S.A.
By:     /s/ John Einwalter    
Name: John Einwalter
Title: Director
MALLINCKRODT CB LLC
By:     /s/ John Einwalter    
Name: John Einwalter
Title: Vice President & Treasurer
MALLINCKRODT ARD HOLDINGS INC.
By:     /s/ John Einwalter    
Name: John Einwalter
Title: Vice President & Treasurer
MALLINCKRODT US HOLDINGS INC.
By:     /s/ John Einwalter_____________
Name: John Einwalter
Title: Vice President & Treasurer
MEH, INC.
By:     /s/ John Einwalter    
Name: John Einwalter
Title: Vice President & Treasurer


DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Revolving Facility
Lender
By:        /s/ Marcus Tarkington    
    Name: Marcus Tarkington
    Title: Director
By:        /s/ Anca Trifan    
    Name: Anca Trifan
    Title: Managing Director






BARCLAYS BANK PLC, as Revolving Facility Lender
By:        /s/ Craig Malloy    
    Name: Craig Malloy
    Title: Director





CITIBANK, N.A., as Revolving Facility Lender
By:        /s/ Patricia Guerra Heh     
    Name: Patricia Guerra Heh
    Title: Vice President
[By:    _____________________________________
    Name:
    Title:]





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Revolving Facility Lender
By:        /s/ Christopher Day     
    Name: Christopher Day
    Title: Authorized Signatory
By:        /s/ Brady Bingham    
    Name: Brady Bingham
    Title: Authorized Signatory





Goldman Sachs Bank USA,
as Revolving Facility Lender
By:        /s/ Charles D. Johnston     
    Name: Charles D. Johnston
    Title: Authorized Signatory





MORGAN STANLEY BANK, N.A., as Revolving Facility Lender
By:        /s/ Alice Lee     
    Name: Alice Lee
    Title: Authorized Signatory





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Revolving Facility Lender
By:        /s/ Jordan Harris     
    Name: Jordan Harris
    Title: Director





MIZUHO BANK, LTD., as Revolving Facility Lender
By:        /s/ Bertram H. Tang     
    Name: Bertram H. Tang
    Title: Authorized Signatory





PNC BANK, NATIONAL ASSOCIATION, as Revolving Facility Lender
By:        /s/ Caleb A. Shapkoff     
    Name: Caleb A. Shapkoff
    Title: Vice President


-3-
Americas 92524946
 
 


